DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or reasonably teach the formation of a portable restroom system comprising a water supply manifold, a waste manifold, and a first and second array of restrooms, the arrays each having a respective back wall structure with the back wall of the first array being mounted parallel to and offset from the back wall of the second array, each restroom array further comprising a telescopic floor, a telescopic ceiling and a plurality of telescopic sidewalls all connected to the back wall, each array comprising a plurality of restrooms located between the plurality of sidewalls each having a respective door connected to a telescopic sidewall and a toilet mounted to the back wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,605,424 (Bikker) is a transportable sanity unit comprising a first and second array of restrooms, the arrays having vertically telescoping sidewalls and a shared back wall. However the structure is designed for vertical telescopic movement and as such the ceiling and floor are not telescoping and the first and second array share a back wall to permit this movement, providing separate back walls offset from each other would go against the intention of a vertically telescoping compact structure. 
	US 9,234,360 (Overbeek) is a mobile sanitary unit comprising a plurality of restrooms in an array with the assembly being collapsible. However the unit does not comprise a first and second array arranged with parallel and offset backs, the floor, sidewalls and ceiling do not telescope or otherwise expand but instead disassemble and collapse into a storage/transport configuration.
	US 9,303,420 (van der Linde) is a portable restroom system comprising a first and second array of restrooms however the first and second array share a back wall and the system is not designed to collapse/expand and as such none of the ceiling, floor or sidewalls are telescopic.
	GB 2432853 (Hay) is a transportable toilet comprising folding sidewalls, a foldable ceiling and foldable floor however the toilet is a single cubicle and not part of a plurality of toilets of a first array of two arrays arranged parallel to one another and the ceiling and floor are not telescopic. 
	EP 3150781 (Bonewitz) is a portable toilet cubicle comprising a first array of restrooms having a telescopic floor, telescopic ceiling and telescopic sidewalls. However the array is 
	US 10,724,259 (Schimmel) is a vertically telescoping single bathroom structure.
	US 2004/0040081 (Ostbo) is a portable toilet system comprising a first array of restrooms and a second array of restrooms however they share a back wall, a water supply manifold is not incorporated and the assembly telescopes in a vertical manner so as to create a waste receiving area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754